DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-11, 13, 15-19, 21-22 and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Wireless underground sensor networks: Research challenges” (Akyildiz), cited on the IDS of 7/19/2018. 

Regarding claims 1 and 17, Akyildiz discloses an underground soil sensors system (“wireless underground sensor networks” (Title)), the system comprising: 
a base station comprising at least one antenna (“surface relay and sinks… used to forward WUSN sensor data to a central receiving point” (page 672, FIG 3) “antennae” (Abstract)); and 
at least one set of soil sensors, each soil sensor in the at least one set is positioned at a predetermined vertical distance below a surface of a target soil, wherein each soil sensor in the at least one set to transmit signals to an adjacent soil sensor positioned thereabove in that set and to receive signals from an adjacent soil sensor positioned therebelow in that set (“Wireless Underground Sensor Network…. Each device contains all necessary sensors, memory, a processor, a radio, an antenna, and a power source” (Abstract) FIG 3 shows  transmission from one underground sensor to another FIG 3, “underground topologies can be… Multi-depth, i.e. sensors are at varying depths” (page 674, col 2)), and 
wherein a topmost soil sensor in the at least one set to transmit signals to the at least one antenna of the base station (FIG 3, the closest, which can be topmost, sends to the surface relay) .

Regarding claims 2 and 27, Akyildiz generally discloses the underground soil sensors system above,  and further discloses the transmitted and received signals are selected from a group comprising: electromagnetic (EM) signals, radiofrequency (RF) signals, ultrasonic (US) signals, infrared (IR) signals and near infrared (NIR) signals (“Properties of the underground EM channel” (page 676, col 1)).

Regarding claims 3 and 18, Akyildiz generally discloses the underground soil sensors system above,  and further discloses the signals comprising information regarding at least one of: a volumetric water content (VWC), a temperature, a pH, a pressure, a salinity, a level of minerals of the target soil and any combination thereof (“monitor underground soil conditions, such as water and mineral content” (pg 671, col 2)).

Regarding claim 4 and 19, Akyildiz generally discloses the underground soil sensors system above,  and further discloses the signals being transmitted by each soil sensor in the at least one set to the adjacent soil sensor positioned thereabove in that set comprising the information received from that soil sensor and from all soil sensors positioned therebelow in that set  (“design of appropriate topology…. Varying depths… dictates depths at which they are deployed” pg 674, col 1, FIG 4 shows the surface sink is above the other underground sensors, FIG 5) .

Regarding claims 10 and 21, Akyildiz generally discloses the underground soil sensors system above, and further discloses a horizontal distance between two adjacent sets of soil sensors having a predetermined value (FIGs 3, 4 and 5 show soil sensors with an equal distance between each sensor).

Regarding claims 11 and 22, Akyildiz generally discloses the underground soil sensors system above, and further discloses the horizontal distance value is predetermined to avoid interference between transmissions of signals in the two adjacent sets (“deeper devices can route their data to the nearest shallow device” (page 675, col 1), “ power usage can be minimized by a topology with a large number of short-distance hops rather than a smaller number of long-distance hops” (page 674, col 1) the topology determines the distance, short enough to avoid interference).

Regarding claims 13 and 24, Akyildiz generally discloses the underground soil sensors system above, and further discloses each soil sensor in the at least one set to transmit signals at different time sequences, different frequencies, with different spreading codes and any combination thereof to avoid an interference between the signals in that set and in two adjacent sets of soil sensors (“TDMA-based scheme is able to eliminate collisions by reserving a timeslot for each device to transmit” (page 681, col 2)).


Regarding claim 15, Akyildiz generally discloses the underground soil sensors system above, and further discloses each soil sensor in the at least one set is at least one of: a volumetric water content (VWC) sensor, a temperature sensor, a pH sensor, a pressure sensor, a salinity sensor, a sensor for determining level of minerals in a target soil and any combination thereof (“monitor underground soil conditions, such as water and mineral content” (pg 671, col 2)).

Regarding claim 16, Akyildiz generally discloses the underground soil sensors system above, and further discloses at least a portion of the at least one of the soil sensors in the at least one of the sets is positioned above the surface of the target soil  (“deeper devices can route their data to the nearest shallow device” (page 675, col 1), FIG 3 surface relay & surface sink) .

Regarding claim 25, Akyildiz generally discloses the method above, and further discloses each of the soil sensors in each of the sets compares received signal quality information from an adjacent soil sensor positioned therebelow in that set with expected quality information to determine a change in the signal quality (“knowledge of the complex dielectric constant of the soil or rough through which a wave is propagating allows us to predict the attenuation due to material absorption using well-known electromagnetics relations… predicting path losses” (page 678, col 1)).

Regarding claim 26, Akyildiz generally discloses the method above, and further discloses the profile properties below the surface of the target soil are determined based on the change in signal quality between the adjacent soil sensors. (“knowledge of the complex dielectric constant of the soil or rough through which a wave is propagating allows us to predict the attenuation due to material absorption using well-known electromagnetics relations… predicting path losses” (page 678, col 1))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9, 12, 14, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over “Wireless underground sensor networks: Research challenges” (Akyildiz) in view of US Publication 2017/0254766 (Bermudez Rodriguez).

Regarding claim 5, Akyildiz generally discloses the underground soil sensors system above,  but does not explicitly disclose each soil sensor in the at least one set comprises at least two soil probes positioned along the longitudinal axis of that soil sensor such that a vertical distance between two adjacent soil probes of that soil sensor having a first length value.
However, a like reference Bermudez Rodriguez teaches FIG 2, showing two soil probes along a vertical distance, FIG 7 “each set can correspond to a band of electrodes at a particular depth, in order to provide multi-depth measurements”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the underground soil sensors system of Akyildiz to use two probes along each soil sensor as taught by Bermudez Rodriguez to accurately measure the soil.

Regarding claim 6, the combination of Akyildiz and Bermudez Rodriguez generally discloses the soil sensors system above, and further Bermudez Rodriguez teaches each soil probe of each soil sensor in the at least one set to transmit signals to an adjacent soil probe positioned thereabove in that soil sensor and to receive signals from an adjacent soil probe positioned therebelow in that soil sensor (“connect wires and/or other connectors from each of the electrodes to a signal processor disposed within the container” (FIG 7)).

Regarding claim 7, the combination of Akyildiz and Bermudez Rodriguez generally discloses the underground soil sensors system above, and further Akyildiz discloses a topmost soil probe of each soil sensor in the at least one set to transmit signals to a bottommost soil probe of the adjacent soil sensor positioned thereabove in that set and wherein a bottommost soil probe of that soil sensor to receive signals from a topmost soil probe of the adjacent soil sensor positioned therebelow in that set (“deeper devices can route their data to the nearest shallow device” (page 675, col 1), “power usage can be minimized by a topology with a large number of short-distance hops rather than a smaller number of long-distance hops” (page 674, col 1) where the adjacent soil sensor is the sensor which receives the transmitted soil, and in FIG 4 it is shown that adjacent soil sensors are above one another).

Regarding claim 8, the combination of Akyildiz and Bermudez Rodriguez generally discloses
Akyildiz discloses a vertical distance between a bottommost soil probe of each soil sensor in the at least one set and a topmost soil probe of the adjacent soil sensor positioned therebelow in that set having the first length value (“deeper devices can route their data to the nearest shallow device” (page 675, col 1), “ power usage can be minimized by a topology with a large number of short-distance hops rather than a smaller number of long-distance hops” (page 674, col 1) a design choice of length value between sensors).

Regarding claims 9 and 20, Akyildiz generally discloses the underground soil sensors system above, but does not explicitly disclose a longitudinal axis of each soil sensor in the at least one set is substantially aligned along a longitudinal axis of the topmost soil sensor in that set, and wherein the longitudinal axis of the topmost soil sensor in the at least one set is substantially parallel to gravitational force
	However, a like reference Bermudez Rodriguez teaches (FIG 2 shows Depth 1 and Depth 1 on a soil sensor, FIG 3 shows multiple soil sensors and it would be obvious to one of ordinary skill in the art to substantially align multiple sensors as a design choice to accurately measure at each depth).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the underground soil sensors system of Akyildiz to substantially align multiple sensors as a design choice as taught by Bermudez Rodriguez to accurately measure at each depth.


Regarding claims 12 and 23, Akyildiz generally discloses the underground soil sensors system above, but does not explicitly disclose a horizontal offset between the longitudinal axis of each soil sensor in each of the two adjacent sets is smaller than 10% of the predetermined horizontal distance value between the two adjacent sets.
However, a like reference Bermudez Rodriguez teaches FIG 2, showing two soil probes along a vertical distance, FIG 7 “each set can correspond to a band of electrodes at a particular depth, in order to provide multi-depth measurements” where the electrodes being vertical have less than a 10% horizontal offset.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the underground soil sensors system of Akyildiz to use less than a 10% horizontal offset as taught by Bermudez Rodriguez to accurately measure the soil depths.

Regarding claim 14, Akyildiz generally discloses the underground soil sensors system above, but does not explicitly disclose each soil sensor in the at least one set comprising: a rotatably anchorable portion to be rotatably anchored in a soil; at least one soil probe mounted onto the rotatably anchorable portion; and a communicator for communicating at least one output of the at least one soil probe to a location remote from the at least one soil sensor assembly.
	However, a like reference Bermudez Rodriguez teaches FIG 1, rotatably anchored, FIG 7 double groove helical structure having grooves, “connect the signal processor to a wireless transmitter or transceiver, disposed within the container, for transmitting the soil moisture measurement signal to a remote location” [0068].
Akyildiz a use rotatably anchorable portion and a communicator as taught by Bermudez Rodriguez to easily penetrate the soil and communicate measurements .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/C.Y.L/Examiner, Art Unit 2864  

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857